LETTS, Judge.
Appellant Van Gibson pled nolo conten-dere to robbery and appellant Wilcher pled nolo contendere to conspiracy to commit robbery, both reserving the right to appeal denial of a pre-trial motion to suppress, which the state stipulated was dispositive of both cases.
Wilcher and Van Gibson argue that the police officer did not have a reasonable, well-founded suspicion to justify stopping their car. We believe he did, and agree with Judge Mounts’ finding in his Order Denying Suppression:
*697I find that time and location are crucial factors in this case. The direction in which the defendants’ vehicle was proceeding was an obvious escape route and the time of the sighting was extremely close to the time of the robbery. Additionally, the highways were very lightly traveled at this time of the day. This was most certainly good police work and there was abundant probable cause for the stop. The several Motions to Suppress are denied. See Plant v. State, 407 So.2d 966 (Fla. 1st DCA 1981) and Romanoff v. State, 391 So.2d 783 (Fla. 4th DCA 1980).
The convictions and sentences are AFFIRMED.
GLICKSTEIN and GUNTHER, JJ., concur.